CRAWLEY, Judge,
dissenting.
I conclude that the trial court did not abuse its discretion in its division of property or award of alimony. The majority reverses the trial court’s judgment because it does not take into account the wife’s health problems. The trial court apparently did not believe that the wife’s medical problems were as severe as she portrayed them to be. In its final judgment, the trial court noted that the wife, during the period she claimed she was suffering from disabling health problems, obtained an associate degree in photography.
Our supreme court has stated that when reviewing a trial court’s judgment an appellate court should not
“substitute its judgment of the facts for that of the [trial] court. Rea v. Rea, 599 So.2d 1206 (Ala.Civ.App.1992). Instead, our task is simply to determine if there was sufficient evidence before the [trial] court to support its decision against a charge or arbitrariness and abuse of discretion. Peterman v. Peterman, 510 So.2d 822 (Ala.Civ.App.1987).”
Ex parte Smith, 673 So.2d 420, 422 (Ala.1995). I believe the majority is substituting its judgment for that of the trial court; therefore, I must respectfully dissent.